Citation Nr: 1140481	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-19 525	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to specially adapted housing assistance.  

2.  Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse & Daughter


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1957 to July 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  

At the August 2011 Travel Board hearing, the matter of entitlement to reimbursement for adaptations was raised by the Veteran and his spouse.  As no such claim has been adjudicated by an Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  

Eligibility for assistance in acquiring a special home adaptation grant under 38 U.S.C.A. § 2101(b) may be granted if a Veteran is entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, or complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop.  

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.  

The Veteran has established service connection for: residuals of fracture of the left patella, and fracture of the condyle of the left femur, status post patellectomy, left knee, rated 40 percent; status post right total knee replacement (TKR), rated 30 percent; lumbar spine spondylosis, rated 20 percent; residuals of fracture left thumb and hand with lacerated scars and retained metallic foreign body, rated 10 percent; degenerative joint disease in both hips, rated 10 percent; and anxiety disorder, rated 10 percent.  He has also been awarded a total disability rating based on individual unemployability (TDIU).  

The Veteran alleges that because of his service-connected disabilities, and specifically his knee disabilities, he needs an automobile and adaptive equipment or adaptive equipment only, and specially adapted housing or special home adaptation to accommodate his disabilities.  See December 2008 notice of disagreement.  

The Veteran's disability picture is complicated by the fact that he has nonservice-connected disabilities that interfere with his ability to ambulate.  In August 2007 he underwent a right TKR, and subsequently developed Staphylococcus epidermidis in the right knee; in December 2007 he suffered a subcortical infarct on the right basal ganglia (i.e., a stroke) which limited his ambulation ability.  See February 2008 Salem VA Medical Center (VAMC) treatment report.  

In support of his claims, the Veteran has submitted a January 2009 statement from a Salem VAMC physician, Dr. L.L., who notes that the Veteran is non-ambulatory with severe bilateral traumatic arthritis of his knees, and that his general health has deteriorated such that now he is precluded from having another TKR on either knee.  It was also stated that the Veteran is essentially wheelchair dependent.  A January 2009 statement from a Salem VAMC Adult Nurse Practitioner, P.M.M., noted that the complexity of the Veteran's medical problems has severely limited his mobility and required his using a wheelchair for mobility.  Listed medical problems were residuals of a stroke, severe osteoarthritis of the left knee, traumatic arthropathy of the right knee, and the lower back.  

On April 2008 VA physical therapy consultation report, the Veteran's wife and daughter reported he had made a "180 degree turnaround" since medication changes the previous month.  It was indicated he was more alert and independent in bathing, dressing, and walking with and without supervision room to room walking with a walker.  However, subsequent VA treatment records note he was confined to a wheelchair and experienced continued difficulty walking.  

The Veteran was afforded a VA examination in these matters in March 2009.  After a review of the Veteran's medical records and a physical examination of the Veteran (which found poor propulsion of the lower extremities, and that he was unable to stand and was not ambulatory), the examiner indicated that the Veteran's severe osteoarthritis of the right hip, end-stage osteoarthritis of the left knee, and right TKR, "certainly would limit his ability to ambulate.  He has also developed increasing loss of [range of motion] due to the stroke and his inactivity since the stroke.  He is able to walk a few steps with great difficulty and only with assistance."  The examination findings and opinion does not identify clearly whether the Veteran has a loss of use of one or both lower extremities and, if so, whether such is related to his service-connected disabilities alone.  

Furthermore, a December 2010 VA treatment record notes that because of the Veteran's knee pain, he cannot stand, walk, bend, or climb stairs.  In addition, August 2011 Travel Board hearing testimony was to the effect that the Veteran is confined to a wheelchair and cannot walk at all (transcript, p.3).  Such evidence and testimony suggest that his service-connected disabilities have worsened since he was last examined in March 2009 (with respect to the matters at hand).  In light of the allegations and evidence of worsening conditions, the extent of time since he was last examined, and the inadequacy of the previous examination, another VA examination is necessary.  38 C.F.R. § 3.327(a); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination, it must provide an adequate one).  

[The Board also notes that at the August 2011 Travel Board hearing, the Veteran's wife related he was told to get total hip replacements approximately 3 years ago, and that they have not since been back to the physician, Dr. M. (transcript, p.6).  On March 2009 VA examination, the examiner noted the Veteran had undergone right total hip replacement; the Veteran denied such.  On July 2009 VA examination, for his bilateral hip disability, it was noted that the Veteran was told he needs total hip replacement but is not a good surgical candidate due to his multiple problems.  A review of the claims file found no evidence that the Veteran was advised to have a total hip replacement (It was suggested that he have a left TKR.).  See June 2008 VA treatment records.  March and June 2009 VA treatment records note his general physical condition has significantly deteriorated and that the Veteran no longer desires to pursue a left TKR, with no mention of a total hip replacement.  The Veteran has not identified any available outstanding treatment records, and has indicated all treatment has been received at VA facilities.  See, e.g., February 2008 correspondence (wherein the Veteran identified private treatment from Dr. D.E., but indicated Dr. E.D. is deceased and such records were unavailable).  In the event the Veteran or his spouse is able to identify the physician who recommended total hip replacement, then records from that provider should be sought.]  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should afford the Veteran the opportunity to identify the provider who recommended that he have a total hip replacement.  If such information is received, any records of treatment the Veteran received from such provider (i.e., those not already of record) should be secured.  If a private provider is identified, the Veteran must assist in the matter by providing the release necessary for VA to obtain the records.

2. The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the severity of (and associated functional impairment caused by) his service-connected disabilities, and specifically as they pertain to his specially adapted housing, and automobile/adaptive equipment claims.  

The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a list of the Veteran's service-connected disabilities and should comment on whether such disabilities have resulted in (i) blindness in both eyes, (ii) the loss of use [see definition above] of one or both lower extremities, or (iii) ankylosis of either knee.  If loss of use of either lower extremity is found, the examiner should comment on the extent to which assistive devices are required.  If the Veteran has loss of use of an extremity, but on account of nonservice-connective disability only, the examiner should so state for the record (with explanation).  

The consulting physician should cite to the medical and competent lay evidence of record and explain the rationale for all opinions provided.  If the examiner is unable to render any opinion requested, it should be so stated for the record, along with an explanation of the reason why such opinion is not possible.  

3. The RO should then readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

